         Case 1:19-cv-05659-AJN Document 1-2 Filed 06/18/19 Page 1 of 7


                         UNITED STATES DEPARTMENT OF EDUCATION

             OFFICE OF PLANNING, EVALUATION AND POLICY DEVELOPMENT


                                                           May 31, 2019



Ms. Eva Moskowitz
Chief Executive Officer
Success Academy Charter Schools
95 Pine Street, Floor 6
New York, New York 10005

                                                                                           Complaint No. 1892
                                                                                           Family Educational Rights
                                                                                            and Privacy Act

Dear Ms. Moskowitz:

This is to inform you of the findings in the complaint filed against Success Academy Charter
Schools (Success Academy) by Ms. Fatima Geidi (Parent). We apologize for the delay in
issuing this letter of finding. The Parent alleged that Success Academy violated the Family
Educational Rights and Privacy Act (FERPA) (20 U.S.C. § 2132g; 34 CFR Part 99) when it
disclosed personally identifiable information from the education records of her son, [name
removed](Student), to third parties absent the Parent’s prior written consent. The Parent’s
specific concerns are summarized in the following two allegations.

Allegation #1

The Parent alleged that on October 19, October 21, and October 25, 2015, (this last date was not
cited in our original letter initiating this investigation), Success Academy sent e-mails to
Ms. Judy Woodruff of the PBS NewsHour and posted this same information on its Success
Academy website.

By letter dated December 7, 2017, the Family Policy Compliance Office, now known as the
Student Privacy Policy Office (Office), informed Success Academy of the Parent’s first
allegation and requested it to provide us a written response. By letter dated January 31, 2018,
Ms. Vanessa M. Biondo, senior managing director of Legal for Success Academy, responded
on behalf of Success Academy. Specifically, she states:

       The Parent's complaint is without merit and should not give rise to any sanctions under
       FERPA. First, [the Parent] and [the Student] willingly appeared on the nationally
       televised news show PBS NewsHour to defame Success Academy by falsely asserting
       that Success Academy had suspended the Student for minor misconduct. As set forth
       below, because the Parent voluntarily put herself and her son on television to make false

                                400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2110

                The Department of Education’s mission is to promote student achievement and preparation for global
                          competitiveness by fostering educational excellence and ensuring equal access.
         Case 1:19-cv-05659-AJN Document 1-2 Filed 06/18/19 Page 2 of 7
Page 2 – Ms. Eva Moskowitz


       accusations against Success Academy, the First Amendment gives Success Academy the
       right to respond to and correct their false statements about the Student's disciplinary
       records. Indeed, Success Academy's right to provide truthful information is especially
       powerful where, as here, it is central to a critical public policy debate. The Parent's and
       Student's false statements were made and used as part of an important public debate over
       charter schools and education reform. To muzzle Success Academy's ability to respond
       to and correct those statements would run afoul of the First Amendment, which "was
       fashioned to assure unfettered interchange of ideas for the bringing about of political and
       social changes desired by the people." New York Times Co. v. Sullivan, 376 U.S. 254,
       269 (1964).

       Second, even if the First Amendment did not protect Success Academy (and it does),
       FERPA only sanctions educational institutions when they have a "policy or practice" of
       disclosing students' education records, see 20 U.S.C. § 1232g(b)(l), and courts have held
       that even several alleged disclosures relating to a single student does not establish such a
       "policy or practice." The complaint here falls far short of showing a practice that violates
       FERPA, as it alleges disclosures of education records in just two related instances
       concerning the same student. As discussed further below, Success Academy takes its
       FERPA obligations seriously, regularly informing its parents and students of their
       FERPA rights, and consistently maintaining confidentiality over educational records.
       The complaint arises out of an extremely unique and unfortunate situation where Success
       Academy was forced to defend itself by (reluctantly) discussing the Student's past
       behavior -- and even then, only used pseudonyms and disclosed the minimum necessary
       to correct the public record. Even the story's reporter admitted that he made a mistake in
       airing the Parent's and Student's misstatements and apologized to Success Academy for
       putting it in this position and not allowing Success Academy to rebut the accusations.
       This set of circumstances is rarely, if ever, going to occur again.

Relevant Regulations

FERPA is a federal law that protects the privacy of students’ education records. The term
“education records” means those records that are: (1) directly related to a student; and (2)
maintained by an educational agency or institution or by a party acting for the agency or
institution. See § 99.3 “Education records.” FERPA affords parents and eligible students the
right to have access to their education records, the right to seek to have the records amended, and
the right to have some control over the disclosure of information from the records. (An “eligible
student” is a student who has turned 18 or is attending college at any age.) Under FERPA, an
educational agency or institution is prohibited from disclosing personally identifiable
information from students’ education records, without consent, unless the disclosure meets an
exception to FERPA’s general consent requirement. See 34 CFR § 99.30 and § 99.31.

Personally identifiable information includes:

       (f) Other information that, alone or in combination, is linked or linkable to a specific
       student that would allow a reasonable person in the school community, who does not
         Case 1:19-cv-05659-AJN Document 1-2 Filed 06/18/19 Page 3 of 7
Page 3 – Ms. Eva Moskowitz


       have personal knowledge of the relevant circumstances, to identify the student with
       reasonable certainty; . . .

In addition to the regulations discussed above, the Office will also be referencing our July 2,
2015, letter to the Honorable Mark R. Herring, Attorney General of the Commonwealth of
Virginia, available on our website at https://studentprivacy.ed.gov/resources/letter-virginia-
attorney-general-mark-herring-regarding-public-release-executive-summary. That letter was in
response to the University’s request that the Department approve the public release of an
Executive Summary that addresses the University’s actions related to the Student’s allegations of
sexual assault in an article published in renowned global magazine publication. In that request,
the University included an opinion from an outside law firm that indicated “that disclosure of
the Executive Summary … will not reveal any information protected by FERPA, and, even if it
did, the protection afforded to that information has been impliedly waived” by the Student due to
the “extensive self-disclosure by the student[.]” We believe there are several inherent parallels
between the University of Virginia letter and our position relevant to this investigation.

Analysis & Findings

In the letter to the Commonwealth of Virginia (and as noted below) the Department’s guidelines
for permitting an educational agency or institution to infer an implied waiver of the right to
consent to disclosure of personally identifiable information from a student's education records in
a non-litigation context, we stated:

       The Department will support an educational agency or institution that has inferred an
       implied waiver of the parent’s or student's right to consent to disclosure when:

               1. the parent or student has taken an adversarial position against the educational
               agency or institution;

               2. the parent or student has initiated the involvement of the third party by
               contacting that party in writing, and, in so doing:

                      a) set forth specific allegations against the educational agency or
                      institution; and,

                      b) requested that action be taken against the educational agency or
                      institution or that the third party assist the parent or student in
                      circumventing decisions made about the student by the educational agency
                      or institution;

               3. the third party's special relationship with the educational agency or institution:

                      a) gives the third party authority to take specific action against the
                      educational agency or institution; or,

                      b) reasonably could be significantly adversely affected if the educational
                      agency or institution cannot refute the allegations; and
         Case 1:19-cv-05659-AJN Document 1-2 Filed 06/18/19 Page 4 of 7
Page 4 – Ms. Eva Moskowitz


               4. the disclosure is as limited as is necessary for the educational agency or
               institution adequately to defend itself from the parent’s or student's charges or
               complaint. The third party should follow the procedures set forth in 34 CFR
               § 99.33 on limitations that apply to the redisclosure of information derived from
               education records.

The Department reasoned that, in this context, the policy considerations supporting an implied
waiver of the right to consent sufficiently outweighed the potential harm from the dissemination
of personally identifiable information from education records without the appropriate written
consent. In our July 2, 2015, letter to the Commonwealth of Virginia, we reiterated what we
emphasized in our letter of 1998 finding to Towson University, that the Department did not
apply the doctrine of the implied waiver of the right to consent to the disclosure of personally
identifiable information from a student’s education records to the media for two reasons. “First,
the Department was concerned that there could ‘be no effective limitation on the widespread
dissemination of the information from [the student’s] education records’ and that ‘the harm to the
student’s privacy interest under FERPA’ would be ‘simply too great where the disclosure of
personally identifiable information in education records is to the general public.’ Second, the
Department reasoned that the media and the general public could not take specific actions against
an educational agency or institution. The Department has not issued any letters that extend the
doctrine of implied consent beyond the criteria set forth in footnote 10, above.” (Footnote 10 set
forth the criteria that were set forth in the letter to Towson University.) See Letter to Mark R.
Herring, Attorney General, Commonwealth of Virginia, July 2, 2015:
https://studentprivacy.ed.gov/sites/default/files/resource_document/file/2015%20Letter%20to%2
0VA%20Attorney%20General%20Mark%20Herring%20%281%29.PDF.

In addition, in the preamble to the 2008 FERPA final rule, public commenters expressed concern
that FERPA should not prevent a school from releasing records from which all direct and
indirect identifiers have been removed “without regard to any outside information, particularly
after a student or parent has waived all pretense of confidentiality by contacting the media” and
that we had not adequately acknowledged “the public interest in school accountability.” 73 Fed.
Reg. 74830 (Dec 9, 2008). The Department responded to these concerns by acknowledging that
we had found “in limited circumstances a parent or student may implicitly waive their privacy
rights under FERPA by disclosing information to parties in a special relationship with the
education agency or institution such as a licensing or accreditation organization.” However, we
indicated that we did “not believe that parents and students generally waive their privacy rights
under FERPA by sharing information with the media or other members of the general public”
and “[t]he fact that information is a matter of general public interest does not give an educational
agency or institution permission to release the same or related information from education
records without consent.” Id at 74831.

This Office finds that, while Success Academy may not have used the Parent or Student’s actual
name when it shared information via email with representatives of the PBS Newshour and when
it posted information on its website, the information disclosed nonetheless would be considered
“personally identifiable information” based on the definition stated above. Further, Success
Academy disclosed that information without the prior written consent of the Parent and
inconsistent with the implied consent criteria set forth by the Department for disclosures absent
          Case 1:19-cv-05659-AJN Document 1-2 Filed 06/18/19 Page 5 of 7
Page 5 – Ms. Eva Moskowitz


the Parent’s written consent. Therefore, regarding Allegation #1, we find that Success Academy
did violate FERPA as alleged.

While FERPA would not permit the disclosure of PII from the student’s education records,
without parental consent, to counter alleged misinformation in the media, it would be permissible
for the school to make a public statement disputing the accuracy of the information that does not
contain any PII from the student’s records. As a general matter, a school can share the records in
question with the parent to inform them of the student records it possesses to dispute the claim
and to offer the parent the opportunity to review those records.

If following the review, the parent does not provide consent to release the records, a school can
publicly state that it disputes the accuracy of the information presented to the press and that it
provided the parent the opportunity to review the education records that serve as evidence. In
addition, it could state it is unable to present evidence to the press as the records in question are
protected under the Family Educational Rights and Privacy Act.

Allegation #2

The Parent alleges that Success Academy violated FERPA when Ms. Moskowitz included
discipline information from the Student’s education records in her book, entitled “The Education
of Eva Moskowitz,” published by Harper Collins. Specifically, the Parent States:

       Though in the book [Ms. Moskowitz] refers to me as “Jane Doe” and my son as John,
       given the context and her account of the PBS show in which we appeared, anyone would
       be easily able to identify our names by doing an internet search for this PBS show.

By e-mail dated January 18, 2019, this Office informed Success Academy of the Parent’s second
allegation and provided it pages 308 and 309 of that book, as included by the Parent in her
complaint. Ms. Bonnie Litt, general counsel for Success Academy, responded by letter dated
February 4, 2019. In her response, Ms. Litt states:

       The second allegation arises from the same PBS NewsHour story where the Parent
       appeared on national television to provide false information concerning the disciplinary
       history of [the Student] while at Success Academy. . . .

       Finally, the second allegation fares even worse that the first allegation because the second
       allegation is based upon statements made by Ms. Moskowitz in her personal memoir
       repeating the same information already disclosed by Success Academy to correct the
       Parent’s and the Student’s misstatements, referring to them as “Jane Doe” and “John
       Doe.” The book was not published by Success Academy nor was Ms. Moskowitz
       speaking for Success Academy in her memoir; rather she wrote her own life story in her
       personal capacity. On its face, FERPA only applies to any “educational agencies or
       institution that receives federal funds and has a policy or practice of disclosing education
       records, not individuals speaking for themselves and repeating information already
       publicly available.
         Case 1:19-cv-05659-AJN Document 1-2 Filed 06/18/19 Page 6 of 7
Page 6 – Ms. Eva Moskowitz


Relevant Regulations

As stated above, an education record is any record directly related to a student and maintained by
an educational agency or institution or by a party acting for the agency or institution. A school,
or a party acting for the school, may not generally disclose personally identifiable information
from a student’s education records to a third party unless the student’s parent has provided
written consent or the disclosure meets one of FERPA’s exceptions to the general written
consent requirement. One such exception permits “school officials,” including teachers, within a
school to obtain access to education records provided the school has determined that they have a
“legitimate educational interest” in the information. Although the term “school official” is not
defined in the statute or regulations, this Office has interpreted the term broadly to include a
teacher, administrator, librarian, board member, support or clerical staff, attorney, nurse and
health staff, counselor, human resources staff, information systems specialist, and attorney.

A school that allows school officials to obtain access to education records under this exception
must include in its annual notification of FERPA rights a specification of its criteria for
determining who constitutes a “school official” and what constitutes “legitimate educational
interests.” Generally, a school official has a legitimate educational interest if he or she needs
access to information in an education record to carry out his or her official responsibilities.

Analysis & Findings

Even though the Parent’s and Student’s names were not used, in reviewing the information
contained on pages 308 and 309 of your memoir, it appears that the information is reflective of
the disciplinary actions pertaining to the Student. Further, it appears that you likely obtained this
information in your role as a school official with a legitimate educational interest. However, as
indicated above, school officials are not permitted to further disclose personally identifiable
information from a student’s education records obtained in their official capacity as a school
official with legitimate educational interest to third parties, including publication of an article or
book that reveals the information, absent the parent’s written consent unless one of FERPA’s
exceptions to the written consent requirement is met.

As stated in response to Allegation #1, it appears that Success Academy, albeit through you as a
school official in your personal memoir, disclosed information meeting the definition of
“personally identifiable information” to the publishing company that ultimately printed and
distributed your memoir. Therefore, since this disclosure occurred without the Parent’s prior
written consent and inconsistent with the implied consent criteria set forth by the Department for
disclosures absent the Parent’s written consent, this Office finds that Success Academy also
violated FERPA in regards to the Parent’s second allegation. The Parent will be informed of our
findings by copy of this letter.

In order to close this investigation, we need to receive written assurance within 30 days of your
receipt of this letter that all appropriate school officials have or will receive training on the
requirements of FERPA as they relate to the issues in this complaint. This training may be
provided via workshops, webinars, memorandum, on-line trainings, such as those offered on our
website at www.studentprivacy.ed.gov, etc. Please inform this Office of the plan Success
         Case 1:19-cv-05659-AJN Document 1-2 Filed 06/18/19 Page 7 of 7
Page 7 – Ms. Eva Moskowitz


Academy will utilize in delivering that training by emailing the response to my attention at
FERPA.ComplaintResponse@ed.gov including the complaint number in the subject line. In lieu
of sending the response electronically, the written response may be sent to the following address:

       Student Privacy Policy Office
       U.S. Department of Education
       400 Maryland Avenue, SW
       Washington, D.C. 20202 – 8520

Thank you for your continued cooperation regarding this complaint.

                                             Sincerely,


                                             Frank E. Miller Jr.
                                             Deputy Director
                                             Student Privacy Policy Office

cc: Parent

    Ms. Bonnie Litt
